DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gore et al (US PGPub 2004/0214056), as cited on IDS.
Regarding Claim 1, Gore et al teaches a system (illustrated as fuel cartridge 100, illustrated in Figure 3A), comprising:
 a microfluidic cavity (referred to as fuel passage 300);
 a retaining feature within the microfluidic cavity (wherein capsules are retained in the microfluidic cavity in fuel cells 200, wherein  the top of each fuel well (200) is covered by a semi-permeable membrane (310)(see [0027]) to position capsules at a predetermined location in the microfluidic cavity (see [0055]]), the capsules (referred to as micro-capsules 1000’) having a thermally 
 a releasing feature (referred to as a heater 320) to selectively cause degradation of the shell to release the material into the microfluidic cavity, the releasing feature to generate heat to facilitate degradation of the shell (see [0027]-[0028] and [0058]), 
wherein the retaining feature is a mechanical barrier sized (referred to as a semi-permeable membrane 310) to prevent flow of the capsule and to allow flow of the released materials through the microfluidic cavity (see [0027], [0029], [0030] and [0052]).
Regarding Claims 2-3, Gore et al teaches that the retaining feature is a mesh (a permeable membrane 310) with openings smaller than the capsule and larger than the material within the capsule (see [0029], [0030] and [0052]). 
Regarding Claim 4, Gore et al teaches that the releasing feature is a resistor (such as heater 320) to generate heat when activated (see [0027], [0028] and [0058]).
Regarding Claim 5, Gore et al teaches that the microfluidic cavity (fuel passage 300) is a channel (passage) (see [0027], [0050] and Figure 3A). 
Regarding Claim 6, Gore et al teaches that the thermally degradable shell (380’) is formed of a wax or polymeric material (see [0032] and [0055]). 
Regarding Claim 10, Gore et al teaches a method, comprising: directing capsules (referred to micro-capsules 1000’) into a microfluidic cavity (referred to as fuel passage 300, wherein capsules are retained in the cavity in fuel wells 200) (see Figure 3A and [0027]) the capsules having shell formed of a thermally degradable material (380’) encapsulating a material therein (see [0055]); 

 and activating a releasing feature (referred to as heater 320), the releasing feature generating heat to selectively cause degradation of the shell to release the material into the microfluidic cavity (see [0055]).
Regarding Claims 11-12, Gore et al teaches that the retaining feature is a mesh (a permeable membrane 310) with openings smaller than the capsule and larger than the material within the capsule (see [0029], [0030] and [0052]). 
Regarding Claim 13, Gore et al teaches that the releasing feature is a resistor (such as heater 320) to generate heat when activated (see [0027], [0028] and [0058]).
Regarding Claim 14, Gore et al teaches that the microfluidic cavity (fuel passage 300) is a channel (passage) (see [0027], [0050] and Figure 3A). 
Regarding Claim 15, Gore et al teaches that the thermally degradable shell (380’) is formed of a wax or polymeric material (see [0032] and [0055]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gore et al (US PGPub 2004/0214056), and further in view of Mogami et al (WO 2011/149032).
Regarding Claim 7, Gore et al teaches a system (illustrated as fuel cartridge 100, illustrated in Figure 3A), comprising:
 a microfluidic cavity (referred to as fuel passage 300) ;
 a retaining feature within the microfluidic cavity (wherein capsules are retained in the microfluidic cavity in fuel cells 200, wherein  the top of each fuel well (200) is covered by a semi-permeable membrane (310). Immediately between the semi-permeable membrane (310) and the housing (110) of the fuel cartridge (100) (see [0027]) to position capsules at a predetermined location in the microfluidic cavity (see [0055]]), the capsules (referred to as micro-capsules 1000’) having a thermally degradable shell (referred to as a thin wall of thermally degradable material 380’) (see [0055]) enclosing a material therein; and

Gore et al does not disclose that the retaining feature is a hydrophobic region surrounded by hydrophilic regions, or a set of dielectrophoreses electrodes.
However, in the analogous art of biological sample affixing device, Mogami et al teaches a holding portion (5) which holds a biological sample. A pair of electrodes make dielectrophoretic force act on biological sample in a predetermined dielectrophoresis space and moves sample to holding portion with alternating voltage applied from a power supply (11). The pair of electrodes is positioned such that dielectrophoretic force acts on biological sample from common electrode installation position side of holding portion with respect to predetermined dielectrophoresis space (see abstract). It would have been obvious to one of ordinary skill in the art to modify the device of Gore et al to have the retaining feature be a set of dielectrophoreses electrodes (as taught by Mogami et al) for the benefit of ensuring that the capsule is effectively held within a region (a well) through the use of applied voltages applied to the electrodes.
Regarding Claim 8, Gore et al teaches that the releasing feature is a resistor (such as heater 320) to generate heat when activated (see [0027], [0028] and [0058]).
Regarding Claim 9, Gore et al teaches that the thermally degradable shell (380’) is formed of a wax or polymeric material (see [0032] and [0055]). 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gore et al (US PGPub 2004/0214056), and further in view of Lee et al (KR 20120035272) as cited on the IDS.

 a microfluidic cavity (referred to as fuel passage 300) ;
 a retaining feature within the microfluidic cavity (wherein capsules are retained in the microfluidic cavity in fuel cells 200, wherein  the top of each fuel well (200) is covered by a semi-permeable membrane (310). Immediately between the semi-permeable membrane (310) and the housing (110) of the fuel cartridge (100) (see [0027]) to position capsules at a predetermined location in the microfluidic cavity (see [0055]]), the capsules (referred to as micro-capsules 1000’) having a thermally degradable shell (referred to as a thin wall of thermally degradable material 380’) (see [0055]) enclosing a material therein; and
 a releasing feature (referred to as a heater 320) to selectively cause degradation of the shell to release the material into the microfluidic cavity, the releasing feature to generate heat to facilitate degradation of the shell (see [0027]-[0028] and [0058]).
Gore et al does not disclose that the retaining feature is a hydrophobic region surrounded by hydrophilic regions, or a set of dielectrophoreses electrodes.
However, in the analogous art of cell manipulation devices, Lee et al teaches a cell manipulation electrode device and a manufacturing method and a cell manipulation method are provided to surround a dielectrophoresis available region having a hydrophilicity with a hydrophobicity guide member so that a cell which is a detecting object can be located within the dielectrophoresis available region in a process of evaporating a droplet. A cell manipulation electrode device comprises a dielectrophoresis effective region and hydrophobic guide member (35). The 
Regarding Claim 8, Gore et al teaches that the releasing feature is a resistor (such as heater 320) to generate heat when activated (see [0027], [0028] and [0058]).
Regarding Claim 9, Gore et al teaches that the thermally degradable shell (380’) is formed of a wax or polymeric material (see [0032] and [0055]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vann et al (US PGPub 2006/0228734) teaches a fluid processing device which can comprise: a substrate; a plurality of reaction regions disposed in or on the substrate; at least one channel interconnecting the plurality of reaction regions (which are retainment regions) In, the at least one channel having a cross-sectional area that includes a maximum dimension; and a plurality of reagent-releasing beads (capsules). Each reagent-releasing bead can be positioned in a respective one of the reaction regions. Each bead can comprise one or more reaction components for an assay (see 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JENNIFER WECKER/Primary Examiner, Art Unit 1797